Citation Nr: 1709299	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 17, 2015, and in excess of 20 percent thereafter, for right wrist carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 20 percent prior to January 1, 2016, and in excess of 10 percent thereafter, for cervical spondylosis, to include whether the reduction from 20 to 10 percent was proper.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979, with additional periods of service in the Army Reserves from December 1979 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) April 2015 rating decision denying entitlement to a TDIU and September 2015 rating decision denying an evaluation in excess of 10 percent for right wrist carpal tunnel syndrome and decreasing the evaluation for cervical spondylosis from 20 percent to 10 percent disabling, effective January 1, 2016.  The issue of entitlement to a TDIU was remanded by the Board in December 2015.  The claim for right wrist carpal tunnel syndrome was increased to 20 percent, effective December 17, 2015, in a November 2016 rating decision.

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding his claim for a TDIU.  Additionally, the Veteran testified at an August 2016 hearing before a Decision Review Officer (DRO) with respect to all issues currently on appeal.  Transcripts of the proceedings are of record.  




REMAND

In January 2017, the Veteran substantively appealed the issues regarding the ratings assigned for right wrist carpal tunnel syndrome and cervical spondylosis and requested a Board videoconference hearing.  On the accompanying cover letter, the Veteran's representative indicated that the Veteran requested either a travel board or a videoconference hearing.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request.  Since videoconference and travel board hearings are scheduled by the RO, these claims must be remanded for that purpose.

Additionally, the Veteran asserted that he was unemployable, in part, due to service-connected cervical spondylosis and carpal tunnel syndrome.  Since the claims for increased evaluations may impact the Veteran's combined total disability rating, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature and remand is required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should clarify whether the Veteran would like to attend a videoconference hearing or travel board hearing.

2.	Thereafter, schedule the Veteran for an appropriate hearing in accordance with the docket number of his appeal for the issues of entitlement to increased ratings for right wrist carpal tunnel syndrome and cervical spondylosis.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




